NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



In the Interest of H.L., A.N., and M.N., )
children.                                )
________________________________ )
                                         )
C.P.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )        Case No. 2D19-360
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM, )
                                         )
               Appellees.                )
________________________________ )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Elizabeth Everson of Everson Legal,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General, and
Mary Soorus, Assistant Attorney General,
Tampa, for Appellee, Department of
Children and Families.

Morgan Lyle Weinstein of Weinstein Law,
P.A., Fort Lauderdale; and Thomasina
Moore, Statewide Director, and Joanna
Summers Brunell, Senior Attorney of
Guardian ad Litem, Tallahassee, for
Appellee, Guardian ad Litem.
PER CURIAM.


           Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.




                                  -2-